DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-13, 16 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each rejected claim is dependent upon claim 1 and recites, or is dependent upon a claim which recites, “the mask”.  In claim 1 there are two different masks, the original mask and then the fill layer is used as a mask to etch the stack.  Therefore, the recitation of “the mask” is indefinite because it is not clear which of the two masks is being referenced.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 8 each recite “each hole of the plurality of holes of the hole pattern is used to form only one pillar of the plurality of pillars”.  This finds support from the specification from a section wherein the instant invention was being compared to other processes that are based on forming sidewalls or spacers within a mask feature.  In a process that deposit sidewalls onto mask features the deposition material does not completely fill the mask feature.  In contrast, the presently claimed invention completely fills the mask feature.  Paragraph [0031] of applicant’s specification states “In the specification and claims, filling the features 220 means that the features 220 are completely filled”.  When a hole pattern is completely filled with a material, it is only possible to form one pillar from each hole.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Patent Application Publication 2015/0364337 as filed by Guha et al. (hereinafter, Guha).

Guha teaches a method for etching features in a stack below a patterned mask. Guha teaches depositing a fill layer (60) on the mask (50), wherein the fill layer fills the features of the mask (see, for example, FIG. 8 replicated below).

    PNG
    media_image1.png
    333
    352
    media_image1.png
    Greyscale

Guha teaches etching back the fill layer to expose the mask (see, for example, FIG. 9 replicated below).

    PNG
    media_image2.png
    309
    430
    media_image2.png
    Greyscale

Guha teaches selectively removing the mask with respect to the fill layer (see, for example, FIG. 10 replicated below).

    PNG
    media_image3.png
    302
    382
    media_image3.png
    Greyscale

Guha teaches using the fill layer as a mask for the etching of the stack (see, for example, [0004] – [0006]).

Regarding claim 14, Guha teaches the deposition of the fill layer comprises one of atomic layer deposition or plasma enhanced chemical vapor deposition (see, for example, [0033]).

Regarding claims 16 and 17, Guha teaches the fill layer is a metal that completely fills the features of the mask (see, for example, [0029] and FIG. 8).



Claims 1-10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Patent Application Publication 2011/0052883 as filed by Jain et al. (hereinafter, Jain).

Jain teaches a method for etching features in a stack below a patterned mask. Jain teaches depositing a fill layer (16) on the mask (12), wherein the fill layer fills the features of the mask (see, for example, 8 replicated below).

    PNG
    media_image4.png
    366
    585
    media_image4.png
    Greyscale

Jain teaches etching back the fill layer to expose the top surface (20) of mask (12) see, for example, FIGs. 9 and 10 replicated below).

    PNG
    media_image5.png
    705
    566
    media_image5.png
    Greyscale


Jain teaches selectively removing the mask with respect to the fill layer (see, for example, FIGs. 11 and 12 replicated below).

    PNG
    media_image6.png
    662
    577
    media_image6.png
    Greyscale

Jain teaches using the fill layer as a mask for the etching of the stack (see, for example, FIG. 13 replicated below).

    PNG
    media_image7.png
    379
    582
    media_image7.png
    Greyscale

Regarding claim 2, Jain teaches forming the fill layer 16 to a height equal to the height of the mask layer which Jain teaches may be at least 30 nm (see, for example, [0015]).

Regarding claims 3-5, Jain teaches the mask forms a hole pattern with a plurality of holes and wherein the fill layer forms a pillar pattern mask that is then used to etch the substrate (see, for example, [0022-[0023]]).

Regarding claim 6-8, Jain teaches that in the same manner that a hole pattern can be reversed to form a pattern of pillars the method may also be used to from a pluratlity of walls from a pattern of a plurality of trenches (see, for example, FIGs. 14-18). 

Regarding claim 9, Jain teach the mask is a photoresist mask (see, for example, FIGs. 3-6).

Regarding claim 10, Jain teaches the pretreating the photoresist mask (see, for example, FIG. 5-6 and [0013]).

Regarding claim 14, Jain teaches the deposition of the fill layer comprises chemical vapor deposition (see, for example, [0015]).

Regarding claims 16 and 17, Jain teaches the fill layer comprises silicon and that completely fills the features of the mask (see, for example, [0017] and FIG. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied above to claims 1 and 10, in view of US Patent Application Publication 2017/0103889 as filed by Chan et al. (hereinafter, Chan).

Jain does not teach the inclusion of a carbon based bottom antireflective coating (BARC) as required by claim 11 nor does Jain teach the inclusion of a non-carbon based dielectric antireflective coating (DARC) as required by claim 15.
Chan, like Jain, teaches a method of forming a pillar structure in a semiconductor device fabrication process.  Chan teaches providing a carbon based bottom antireflective coating (BARC) and a non-carbon based dielectric antireflective coating (DARC) (see, for example, [0022]).
It would have been obvious to one skilled in the art to incorporate the BARC/DARC structure of Chan into the process of Jain because Chan teaches that using the BARC/DARC structure provides for improved patterning of underlying layers (see, for example, [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Chen as applied above to claim 11 in view of US Patent Application Publication 2011/0076826 as filed by Cheng et al. (hereinafter, Cheng).

The combination of Jain and Chen does not teach removing the exposed BARC before providing the filling material.
It would have been obvious to one skilled in the art to removing the exposed BARC before providing the filling material because as evidenced by Cheng it is well known that the metallic filling material used by Jain has very poor adhesion to the BARC material.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716